Appellant's bills of exceptions, having been filed subsequent to the adjournment of the term, cannot be considered. Railroad Co. v. Holliday, 65 Tex. 512; Millirons v. State, 34 Tex. Crim. 12.
2. We do not think the contention correct that the charge authorized the conviction of appellant for a violation of the law of aggravated assault on other than the grounds charged in the indictment. In this respect the charge is as follows, to-wit: "An assault becomes aggravated when a serious bodily injury is inflicted upon the person assaulted, or when committed with deadly weapons, under circumstances not amounting to an intent to murder or maim. * * * Now, if you believe from the evidence, beyond a reasonable doubt, that defendant did, in the county of Hamilton and the State of Texas, at or about the time alleged in the indictment filed herein, commit an aggravated assault and battery upon the person of one J.V. Wilson, you will find him guilty." This charge recites the grounds of aggravation charged in the two counts set out in the indictment. The charge, construed as a whole, we think, sufficiently presents the law of the case, and was not misleading, and did not authorize appellant's conviction upon any other ground than those charged. There was no proof of other ground of aggravation. There were neither requested instructions nor exceptions reserved. Loyd v. State, 19 Tex.Crim. App., 321.
The evidence fully sustains the conviction, and the judgment is affirmed.
Affirmed.